DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9, and thus dependent claims 16-18, and claim 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, claim 9 recites “a tab of the first cell and a tab of the second cell are opposite”, however does not give any indication of what they are opposite “to”, such if they are opposite to a location or other structure of the battery assembly or if they are opposite in regards to the charge of the tabs.
Applicant’s specification states “For ease of description, the cell 210 on a left side in FIGS. 3 to 7 is used as the first cell, and the cell 210 on a right side is used as the second cell. The tab 212 of the first cell and the tab 212 of the second cell are opposite and connected with the identical battery protection plate 220”.
From this description and the figures, the Examiner is interpreting “a tab of the first cell and a tab of the second cell are opposite” to mean the tabs are connected opposite an axis provided between the cells.
Since claims 16-18 depend upon claim 9, they are rejected for the same reason.

Regarding claim 16, claim 16 recites the limitation "the encapsulation area".  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim (US 20150255836 A1).
Regarding claim 1, Kim discloses a battery assembly, comprising: at least one cell comprising a cell body and a tab protruding from the cell body (battery cells 10 with electrode 11 in Fig. 1); a battery protection plate connected with the tab (first heat transfer plate 22 with electrode contact part 25 in Fig. 3); and a heat dissipation assembly connected with the tab and the battery protection plate (heat pipe 21 in Fig. 1 is connected to the tab through the heat transfer plates), the heat dissipation assembly comprising a phase-change material for absorbing heat (P33-34, 42-45).

Regarding claim 11, Kim discloses wherein the first heat dissipation body presents an elongate plate-shaped structure (see Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 11, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al (JP2017168183A using the provided machine English translation from Espacenet) in view of  Kim (US 20150255836 A1).
Regarding claim 1, Nishida discloses a battery assembly, comprising: at least one cell comprising a cell body (laminate battery 1 in Figs. 1-3) and a tab protruding from the cell body (positive and negative output tabs 6 in Fig. 3); a battery protection plate connected with the tab (lead plate 7 in Fig. 3, P22-24).
However, Nishida does not disclose a heat dissipation assembly connected with the tab and the battery protection plate, the heat dissipation assembly comprising a phase-change material for absorbing heat.
In a similar field of endeavor, Kim teaches a battery assembly, comprising: at least one cell comprising a cell body and a tab protruding from the cell body (battery cells 10 with electrode 11 in Fig. 1) and a heat dissipation assembly connected with the tab (heat pipe 21 in Fig. 1 is connected indirectly to the tab through heat transfer plates), wherein the heat dissipation assembly comprising a phase-change material for absorbing heat (P33-34, 42-45).
Kim teaches this heat dissipation assembly including the heat pipe can cool the battery cells (P70). Kim teaches the battery cell can be cooled by means of the heat pipe assembly so that it is possible to maintain the temperature of the battery module at a suitable level and efficiency of the battery module is thus enhanced (P70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the teaching of Kim within the battery assembly of Nishida and provided a heat dissipation assembly, such as a heat pipe, connected with the tab and the battery protection plate, the heat dissipation assembly comprising a phase-change material for absorbing heat, given that Lee teaches a battery cell can be cooled by means of the heat pipe so that it is possible to maintain the temperature of the battery module at a suitable level and efficiency of the battery module is thus enhanced, and one of ordinary skill in the art would reasonably expect the heat pipe to be successful in cooling the tab and heat protection plate. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Regarding claim 2, Nishida meets the limitation wherein the tab comprises a first tab portion (U-bend 9A in Fig. 1) protruding from the cell body and a second tab portion (U-bend 9B in Fig. 3) connected to the first tab portion, the second tab portion and the first tab portion are bent, and the second tab portion and the first tab portion defines a first gap therebetween (see Nishida Fig. 3). Modified Lee meets the limitation the heat dissipation assembly comprises a first heat dissipation body (Kim teaches the heat pipe 21 has second heat exchanging part 21b inserted into the battery assembly, P37).
While modified Nishida does not meet the limitation the first heat dissipation body passing through the first gap and connected to the tab and the battery protection plate, this is merely a rearrangement of the parts of modified Nishida and it would have been obvious for one of ordinary skill in the art to rearrange the first heat dissipation body to pass through the first gap and be connected to the tab and the battery protection plate in order to, for example, be secured into place against the tab and battery protection plate while continuing to cool the tab and battery protection plate, because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).

Regarding claim 3, Nishida discloses wherein a plurality of tabs are provided, the plurality of tabs define a plurality of first gaps (both positive and negative output tabs having first gaps). Furthermore, it would have been obvious for the battery assembly of modified Nishida to have the first heat dissipation body extend through the plurality of first gaps, in order to successfully cool the plurality of tabs.

Regarding claim 5, Nishida discloses wherein the cell body comprises an encapsulation area (area in which the electrode is incorporated inside the laminate battery, P18), the first tab portion protrudes from the encapsulation area, the first tab portion is bent towards the encapsulation area, the second tab portion is bent away from the encapsulation area, and the first tab portion and the encapsulation area define a second gap therebetween (see Fig. 3). 
While modified Nishida does not meet the limitation the heat dissipation assembly further comprises a second heat dissipation body arranged in the second gap, this is merely a duplication of the heat dissipation body of modified Nishida and it would have been obvious to one of ordinary skill in the art to provide a second heat dissipation body arranged in the second gap in order to, for example, provide heat dissipation to both gaps provided by the tab and cool the tab because the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Regarding claim 6, Nishida discloses wherein a plurality of tabs are provided, and the plurality of tabs and the encapsulation area define a plurality of second gaps therebetween (both positive and negative output tabs having second gaps). Furthermore, it would have been obvious for the battery assembly of modified Nishida to have the second heat dissipation body extend through the plurality of second gaps, and the second heat dissipation body is connected with the first tab portion and the encapsulation area, in order to successfully cool the entirety of the tabs.

Regarding claim 11, modified Nishida meet the limitation wherein the first heat dissipation body presents an elongate plate-shaped structure (Kim Fig. 4).

Regarding claim 13, modified Nishida meet the limitation wherein the second heat dissipation body presents a plate-shaped structure (Kim Fig. 4).

Regarding claim 19, Nishida discloses a battery assembly, comprising: a cell comprising a cell body and a tab protruding from the cell body (laminate battery 1 in Figs. 1-3) and a tab protruding from the cell body (positive and negative output tabs 6 in Fig. 3); a battery protection plate connected with the tab (lead plate 7 in Fig. 3), wherein the tab is bent to define a gap (Fig. 3, P22-24). 
However, Nishida does not disclose a heat dissipation assembly connected with the tab and the battery protection plate, the heat dissipation assembly comprising a phase-change material for absorbing heat, or wherein the tab is bent to define a gap, and the heat dissipation assembly is arranged in the gap.
In a similar field of endeavor, Kim teaches a battery assembly, comprising: at least one cell comprising a cell body and a tab protruding from the cell body (battery cells 10 with electrode 11 in Fig. 1) and a heat dissipation assembly connected with the tab (heat pipe 21 in Fig. 1 is connected indirectly to the tab through heat transfer plates), wherein the heat dissipation assembly comprising a phase-change material for absorbing heat (P33-34, 42-45).
Kim teaches this heat dissipation assembly including the heat pipe can cool the battery cells (P70). Kim teaches the battery cell can be cooled by means of the heat pipe assembly so that it is possible to maintain the temperature of the battery module at a suitable level and efficiency of the battery module is thus enhanced (P70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the teaching of Kim within the battery assembly of Nishida and provided a heat dissipation assembly, such as a heat pipe, connected with the tab and the battery protection plate, the heat dissipation assembly comprising a phase-change material for absorbing heat, wherein the heat dissipation assembly is arranged in the gap, given that Lee teaches a battery cell can be cooled by means of the heat pipe so that it is possible to maintain the temperature of the battery module at a suitable level and efficiency of the battery module is thus enhanced, and one of ordinary skill in the art would reasonably expect the heat pipe to be successfully secured in the gap and provide its function successfully of cooling the tab and heat protection plate. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   

Claims 4, 7, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al (JP2017168183A using the provided machine English translation from Espacenet) in view of  Kim (US 20150255836 A1) as applied to claim 1, and further in view of Li et al (US 20200251791 A1).
Regarding claim 4, modified Nishida meets the limitation wherein the first heat dissipation body comprises a first phase-change material layer formed by the phase-change material (inside of heat pipe as taught by Kim in the rejection of claim 1). However, modified Nishida does not meet the limitation wherein the first heat dissipation body comprises a first thermal-conductive-insulating-adhesive layer encapsulating the first phase-change material layer, and the first thermal-conductive-insulating-adhesive layer is adhered to the tab and the battery protection plate.
In a similar field of endeavor, Li teaches a thermally conductive plate and a second electrode assembly and a heat sink and a first electrode assembly can both be bonded and fixed by a thermally conductive adhesive such as a thermally conductive silica gel (P29, 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Li within the battery assembly of modified Nishida and provided wherein the first heat dissipation body comprises a first thermal-conductive-insulating-adhesive layer encapsulating the first phase-change material layer, such as a thermally conductive silica gel being provided on the entire outside of the first heat dissipation body of modified Nishida, such that the first thermal-conductive-insulating-adhesive layer is adhered to the tab and the battery protection plate, given that Nishida teaches this thermally conductive adhesive can bond and fix structural pieces together.

Regarding claim 7, modified Nishida meets the limitation wherein the second heat dissipation body comprises a second phase-change material layer formed by the phase-change material (inside of heat pipe as taught by Kim in the rejection of claim 1 and duplication of the heat pipe in claim 5).
However, modified Nishida does not meet the limitation wherein the second heat dissipation body comprises a second thermal-conductive-insulating-adhesive layer encapsulating the second phase-change material layer, and the second thermal-conductive-insulating-adhesive layer is adhered to the first tab portion and the encapsulation area.
In a similar field of endeavor, Li teaches a thermally conductive plate and a second electrode assembly and a heat sink and a first electrode assembly can both be bonded and fixed by a thermally conductive adhesive such as a thermally conductive silica gel (P29, 31).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Li within the battery assembly of modified Nishida and provided wherein the second heat dissipation body comprises a second thermal-conductive-insulating-adhesive layer encapsulating the second phase-change material layer, such as a thermally conductive silica gel being provided on the entire outside of the second heat dissipation body of modified Nishida, such that the second thermal-conductive-insulating-adhesive layer is adhered to the first tab portion and the encapsulation area, given that Nishida teaches this thermally conductive adhesive can bond and fix structural pieces together.

Regarding claims 14-15, modified Nishida meets the limitation wherein the first thermal-conductive-insulating-adhesive layer comprises a thermal conductive silica gel material (see rejection of claim 4 above) and wherein the second thermal-conductive-insulating-adhesive layer comprises a thermal conductive silica gel material (see rejection of claim 7 above).

Claims 8-9, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al (JP2017168183A using the provided machine English translation from Espacenet) in view of  Kim (US 20150255836 A1) as applied to claim 1, and further in view of Yoon et al (US 20110008666 A1).
Regarding claim 8, modified Nishida does not meet the limitation wherein the battery assembly comprises at least two cells, the at least two cells share the battery protection plate, and at least two first heat dissipation bodies corresponding to the at least two cells are formed in one piece.
In a similar field of endeavor, Yoon teaches small-sized mobile devices, such as mobile phones, personal digital assistants (PDA), digital cameras, and laptop computers, can use one or several small-sized, light-weighted battery cells for each device according to the reduction in size and weight of the corresponding products (P6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the battery assembly such that it comprises at least two cells, given that Yoon teaches small-sized mobile devices, such as mobile phones, personal digital assistants (PDA), digital cameras, and laptop computers can utilize several battery cells and one of ordinary skill in the art would be able to use multiple batteries for a small-sized mobile device.
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery assembly by integrating each battery protection plate from each cell such that the at least two cells share the battery protection plate, and integrating each heat dissipation body corresponding to each cells such that they are formed in one piece in order to, for example,  allow at least two cells to be more compact together and reduce the amount of time used for manufacturing the a least two cells, because the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).

Regarding claim 9, modified Nishida meets the limitation wherein the battery assembly comprises a first cell and a second cell (given that the at least two cells were provided by the rejection of claim 8 above).
However, modified Nishida does not meet the limitation a tab of the first cell and a tab of the second cell are opposite and connected with the battery protection plate, and the first heat dissipation body of the first cell and the first heat dissipation body of the second cell are formed in one piece.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have rearranged the parts of modified Nishida such that a tab of the first cell and a tab of the second cell are opposite across an axis (see 112(b) rejection of claim 9 above) in order to, for example, connect the tabs in such a way that both batteries could be integrated into a small-depth flat location within a small-sized mobile device, because the mere rearrangement of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art.  See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (see MPEP § 2144.04).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery assembly by integrating a battery protection plate from the first and second cells such that the first and second cells share the battery protection plate, and integrating the heat dissipation bodies corresponding to the first and second cells such that they are formed in one piece in order to, for example, allow at least two cells to be more compact together and reduce the amount of time used for manufacturing the a least two cells, because the use of a one-piece, integrated construction instead of the structure disclosed or taught in the prior art would have been within the ambit of a person of ordinary skill in the art. See In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965) (see MPEP § 2144.04).

Regarding claim 16, Nishida discloses wherein the first cell and second cell comprise an encapsulation area (area in which the electrode is incorporated inside the laminate battery, P18), wherein the tab of the first cell and the encapsulation area define a second gap therebetween, and the tab of the second cell and the encapsulation area define a second gap therebetween (see Fig. 3). 
While modified Nishida does not meet the limitation the heat dissipation assembly further comprises a second heat dissipation body arranged in the second gap of the first cell, a second heat dissipation body arranged in the second gap of the second cell, and that the second heat dissipation body is arranged in the second gap of the first cell to be separated from the second heat dissipation body arranged in the second gap of the second cell, this is merely a duplication of the heat dissipation body of modified Nishida and it would have been obvious to one of ordinary skill in the art to provide a second heat dissipation body separately for both the first cell and second cell arranged in the respective second gaps in order to, for example, provide localized heat dissipation to both gaps provided by the tabs in each battery and cool the tabs because the mere duplication of parts, without any new or unexpected results, is within the ambit of one of ordinary skill in the art. See In re Harza, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Regarding claim 17, modified Nishida meets the limitation wherein at least one board surface of the first cell and at least one board surface of the second cell are arranged on an identical plane (given that the laminate batteries have a flat board surface and the tabs are arranged opposite an axis, as described by the rejection of claim 9 above).

Regarding claim 18, modified Nishida meets the limitation wherein dimensions of the first cell and the second cell are identical or different (given that the only two options feasible for the cells would to be of identical or different dimensions).

Regarding claim 20, Nishida discloses a battery assembly, comprising: at least one cell comprising a cell body (laminate battery 1 in Figs. 1-3) and a tab protruding from the cell body (positive and negative output tabs 6 in Fig. 3); a battery protection plate connected with the tab (lead plate 7 in Fig. 3, P22-24).
However, Nishida does not disclose a heat dissipation assembly connected with the tab and the battery protection plate, the heat dissipation assembly comprising a phase-change material for absorbing heat.
In a similar field of endeavor, Kim teaches a battery assembly, comprising: at least one cell comprising a cell body and a tab protruding from the cell body (battery cells 10 with electrode 11 in Fig. 1) and a heat dissipation assembly connected with the tab (heat pipe 21 in Fig. 1 is connected indirectly to the tab through heat transfer plates), wherein the heat dissipation assembly comprising a phase-change material for absorbing heat (P33-34, 42-45).
Kim teaches this heat dissipation assembly including the heat pipe can cool the battery cells (P70). Kim teaches the battery cell can be cooled by means of the heat pipe assembly so that it is possible to maintain the temperature of the battery module at a suitable level and efficiency of the battery module is thus enhanced (P70).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have utilized the teaching of Kim within the battery assembly of Nishida and provided a heat dissipation assembly, such as a heat pipe, connected with the tab and the battery protection plate, the heat dissipation assembly comprising a phase-change material for absorbing heat, given that Lee teaches a battery cell can be cooled by means of the heat pipe so that it is possible to maintain the temperature of the battery module at a suitable level and efficiency of the battery module is thus enhanced, and one of ordinary skill in the art would reasonably expect the heat pipe to be successful in cooling the tab and heat protection plate. The prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success. See In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986) (see MPEP § 2143.02).   
However, modified Nishida does not meet the limitation wherein the battery assembly is assembled in the battery compartment of a body of an electronic device.
In a similar field of endeavor, Yoon teaches small-sized mobile devices, such as mobile phones, personal digital assistants (PDA), digital cameras, and laptop computers, can use one or several small-sized, light-weighted battery cells for each device according to the reduction in size and weight of the corresponding products (P6).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to utilize the battery assembly within the body of an electronic device, given that Yoon teaches small-sized mobile devices, such as mobile phones, personal digital assistants (PDA), digital cameras, and laptop computers can utilize battery cells. One of ordinary skill in the art would further recognize that wherever the battery cells are incorporated into the electronic device could be considered a battery compartment of the body of the electronic device.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al (JP2017168183A using the provided machine English translation from Espacenet) in view of  Kim (US 20150255836 A1) as applied to claim 1, and further in view of Wayne et al (US 20130115506 A1).
Regarding claim 10, modified Nishida does not meet the limitation wherein the phase-change material comprises paraffin.
In a similar field of endeavor, Wayne teaches an example of a suitable phase change material is a paraffin wax (P125). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have chosen the phase-change material of modified Nishida to comprise paraffin, such as a paraffin wax, because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Nishida et al (JP2017168183A using the provided machine English translation from Espacenet) in view of  Kim (US 20150255836 A1) as applied to claim 5, and further in view of Schmid-Schoenbein (US 20180175346 A1) and even in further view of Jeong et al (US 20140090780 A1).
Regarding claim 12, modified Nishida does not meet the limitation wherein the encapsulation area is formed by encapsulating a part of the tab through an aluminum plastic film and a tab glue.
In a similar field of endeavor, Schmid-Schoenbein teaches a battery cell system comprising a pouch film (Abstract). Schmid-Schoenbein teaches the pouch film comprises for example a laminate comprising at least one plastic, in particular a polyolefin such as, for example, a polyethylene and/or a polypropylene and/or aluminum, in particular metal (P85).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Schmid-Schoenbein within the battery assembly of modified Nishida and provided wherein the encapsulation area is formed by encapsulating a part of the tab through an aluminum plastic film, given that Schmid-Schoenbein teaches a battery pouch (such as the area in which the electrode is incorporated inside the laminate battery of Nishida) can be made of aluminum and plastic because the selections of known materials, which is based upon their suitability for the intended use, is within the ambit of one of ordinary skill in the art. See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).  
However, modified Nishida still does not meet the limitation wherein the encapsulation area is formed by encapsulating a part of the tab through a tab glue.
In a similar field of endeavor, Jeong teaches a pouch type secondary battery (100 in Fig. 3) that includes a pouch (110 in Fig. 3), an electrode tab (120 in Fig. 3), a sealing part (130 in Fig. 3), a pouch sealant (131 in Fig. 3), and a tab sealant (121 in Fig. 3, P31). Jeong teaches the tab sealant is coated on a bonding surface of the electrode tab, predetermined heat and pressure are applied to both sides of the sealing part for a predetermined time, and the heat applied to the sealing part melts the pouch sealant and the tab sealant to bond the sealing part and the bonding surface of the electrode tab, thereby making it possible to close the pouch (P31). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the teaching of Jeong within the battery assembly of modified Nishida and provided wherein the encapsulation area is formed by encapsulating a part of the tab through a tab glue, such as the tab sealant of Jeong, given that Jeong teaches this allows a battery pouch (drawn to the claimed encapsulation area) to be closed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary Byram whose telephone number is (571)272-0690. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571)272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.G.B./Examiner, Art Unit 1729      

/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729